DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	An Information Disclosure Statement (IDS) has not been submitted as of the mailing of the last Office Action dated 17 February 2022. Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.


Introductory Remarks
	In response to communications filed on 19 July 2022, claims 1, 16, and 22 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-24 are presently pending in the application, of which claims 1, 16, and 22 are presented in independent form.

The previously raised objection of claims 16 and 22 are withdrawn in view of the amendments to the claims.
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is maintained.


Response to Arguments
Applicant’s arguments filed 19 July 2022 with respect to the objection of claims 16 and 22 have been fully considered. The amendments render the objection moot, and the objection has been withdrawn.
Applicant’s arguments filed 19 July 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that the claimed limitation of “generating a first distribution in the PTA database with patient content protected, wherein the first distribution record comprises a first field and wherein the first field can be configured for patient content protection” is necessarily tied to a computer system that cannot be carried out in the human mind or with human activities (see Remarks, p. 11-12) has been fully considered, but is unpersuasive for the reason that it is a moot consideration in Step 2A, Prong One. Rather, this has been addressed in Step 2A, Prong Two, where it does not amount to significantly more, as it is an insignificant post-solution activity that is unrelated to how the rest of the preceding steps (which recited the mental task or process) are carried out by a computer, and thus does not move the claims outside the abstract realm.
Applicant’s argument that “the additional elements recite a specific improvement over prior art systems by generating a first distribution record in the PTA database with patient content protected, wherein the first distribution record comprises a first field and wherein the first field can be configured for patient content protection” (see Remarks, p. 13-15) is unpersuasive.
As stated previously, this is an insignificant post-solution activity that is unrelated to how, e.g., the validating, comparing, and predicting steps were performed (these steps being recitations of abstract concepts). The fact that the data is ultimately stored in a content protected manner is (1) an insignificant post-solution activity that is well-understood, routine, and conventional (the storing step), and (2) an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result of validating, comparing, and predicting (the content protected data).
Such an insignificant post-solution activity does not further integrate the claims into a practical application of the idea; simply stating a desired use, goal or effect does not amount to significantly more than the abstract idea.
Applicant’s argument that “the claimed invention significantly improves the performance of the PTA database by enhancing patent [sic] content protection” (see Remarks, p. 18) is unpersuasive.
Firstly, the focus of the claims is on predicting certain health events, not on generating content protection (see, e.g., the receiving steps through the updating steps). Only the last two limitations with regards to patient content protection and generating a distribution record, pertain to protecting data, which are unrelated to the prediction of certain health events, and thus is nothing more than an insignificant post-solution activity, which is a nominal or tangential addition to the claim that is unrelated to the abstract idea.
Secondly, because the fact that the data is content protected is nothing more than an insignificant field-of-use limitation (see bullet point (2)(b)(i) above for further detail), the only remaining step is that certain content protected data is generated and stored. This is, at best, nothing more than the well-understood, routine, and conventional activity of storing and retrieving data, or alternatively, electronic recordkeeping.
Lastly, Applicant’s argument using Example 34 (see Remarks, p. 18-19) is unpersuasive.
The explanation in Example 34 disclosed a particular configuration/arrangement of computing components involving a content filtering system. Here in the present application, there is no such particular configuration/arrangement of computing components. Additionally, the claims do not pertain to filtering as in the explanation for Example 34, but rather a series of steps involving validating, comparing, and predicting certain (health) events.
Thus, for at least the aforementioned reasons, the 101 rejection is maintained.
Applicant’s arguments filed 19 July 2022 have been fully considered but they are not persuasive. Applicant argues solely that the amendments render the prior rejections moot. See Response at page 19-21. The examiner respectfully disagrees and the rejections have been modified to conform to the current claim language.















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception (i.e., an abstract idea) without significantly more.

	The claims recite a mental task or process of collecting, analyzing, and displaying data. The independent claims are directed to validating, comparing, predicting, and monitoring data, and updating the predicted event data in response to changes in the data. Similarly, dependent claims 9 and 24 recite using causality information to predict one or more events (dependent claim 9 additionally using relevant information for the first and second data to predict one or more events), and claim 15 recites determining one or more predicted events based on a subset of information.
However, such steps are nothing more than mental tasks or processes that can be practically performed in the mind. For example, medical practitioners do regularly and consciously perform such steps in their minds, e.g., when monitoring a patient, they may validate the patient information, compare it to a baseline population, predict the patient’s outcome/risks for developing a certain disease based on a subset of information (e.g., not using all of the available biomarkers but only ones that may be relevant or directly indicative/causing a possible outcome), continue to monitor the patient (e.g., for blood work results, etc.), and update the predictions based on newly received information. Thus, such steps correspond to an evaluation, observation or judgment, which falls within the “Mental Processes” group of abstract ideas.
	Similarly, dependent claim 2 recites detecting if a first and second data are respectively stored in the database (no different than a person checking to see if their lab report is available for review). Dependent claims 13 and 14 recite determining whether there was a different in likelihood information between the predicted and updated predicted one or more events (see explanation above in the preceding paragraph). These also fall under the “Mental Processes” group of abstract ideas.
	Dependent claim 6 recites the validation of the first and second data comprising parameterizing a set of information for the first or second data. Similarly, a person can practically perform this in the mind, e.g., a person who is viewing data can categorize/parameterize the data into certain fields. Thus, such a step corresponds to an evaluation, observation, or judgment.
	Dependent claim 11 recites determining a surveillance period based on the at least one of the predicted one or more events or the surveillance protocol. This can be practically performed in the mind of a person, e.g., a doctor may choose to monitor a patient’s key biomarkers every 3 months, 6 months, etc., depending on the severity (e.g., predicted one or more events), or every year as an annual checkup (e.g., surveillance protocol). Thus, such a step corresponds to an evaluation, observation, or judgment.
	Lastly, dependent claims 17-18 recite generating statistical information. These are nothing more than broadly reciting a type of mathematical calculation (i.e., generating statistics being a form of a mathematical computation).
Because the claims cover performance of the limitation in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
	
	The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components (processor, communication circuitry, memory), which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	
	Additionally, the claims recite various insignificant extra-solution activities.
	In particular, the independent claims recite receiving first data from a first database, and a second data from a second database. Similarly, dependent claims 7-8 recite receiving relevance information and causality information for the first and second data; dependent claim 15 recites receiving a filtering parameter for filtering the at least one of the first data or the second data; and dependent claim 23 recites receiving a set of parameterized information associated with the at least first data. However, these are nothing more than mere data gathering steps, which is an insignificant pre-solution activity.
	Independent claims 1, 16, and 22 further recite receiving a user request for enabling patient content protection, and generating a first distribution record with patient content protected, where the first distribution record comprises a first field that can be configured for patient content protection. This is nothing more than an insignificant post-solution activity of receiving and storing data, which is a tangential or nominal addition that does not further explain how any of the mental process steps are performed. The fact that the data pertains to patient content protected and fields configured for patient content protection is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Dependent claims 12 and 13 recite sending one or more alerts in response to various contexts. Firstly, sending an alert is nothing more than an insignificant post-solution activity.1 Secondly, sending an alert based on a particular context is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result (e.g., in claim 12, no additional limitations reflected how—by what particular process or structure—the detection of new data was performed; nor in claim 13, did the claims purport to explain how—by what particular process or structure—any factors were used in determining the predicted event or updated predicted event).
	

	The claims recite various narrowing embodiments of what are otherwise abstract ideas. However, merely narrowing or reformulating an abstract idea does not amount to significantly more2, as such narrowing does nothing more than attempt to limit the claims to a particular technological environment, or is nothing more than a field-of-use limitation, describing the context rather than a particular manner of achieving the stated result.
	In particular, the independent claims attempt to narrow the claims to a particular database type, i.e., point-in-time architecture (PTA) databases. However, mere narrowing by itself does not amount to significantly more. The databases are used to store first and second data, and are used to retrieve such stored information for validating, comparing/analyzing, predicting, etc., and thus their function does not improve upon conventional databases. Therefore, PTA databases do not supply an inventive concept, and amount to nothing more than an attempt to limit the claims to a particular technological field (i.e., PTA databases as opposed to generic databases).
	Dependent claim 4 attempts to narrow the claims to a particular type of information that the first and second data comprise (which is an insignificant field-of-use limitation), and that the first and second data are received from a first and second source (nothing more than an attempt to limit the claims to a particular technological field). 
	Dependent claim 9 recites that the causality information and relevance information are used for predicting one or more events. Similarly, dependent claim 24 recites considering the causality information to predict one or more events. And dependent claim 15 attempts to narrow the type of information being used to determine predicted events based on a subset of information (i.e., a filtered subset of information). However, the claims do not explain how—by what particular process or structure—the prediction step itself is being performed. Thus, broadly reciting the factors involved in the process is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
	Similarly, dependent claim 10 recites that the report information is generated and associated with the first data, second data, and predicted one or more events. However, this is nothing more than an attempt to limit the claims to a particular type of information, as the claims do not explain how—by what particular process or structure—the report itself is generated from the first data, second data, and predicted one or more events. Thus, the type of information that the report pertains to, serves only to provide context to the environment in which the report is generated, i.e., an insignificant field-of-use limitation. 
	Dependent claim 18 attempts to narrow the statistical information having been generated from various mathematical formulas. However, such a feature simply provides further narrowing of what are still mathematical operations, adding nothing outside the abstract realm.3

	The dependent claims variously recite using a computer to present a user interface to receive user inputs and display various related information from the collected data. In particular, dependent claims 3 and 17 recite generating a visual representation of statistical information derived from or comprised in the first and second data. Dependent claim 5 recites displaying validation information associated with the first or second data (when validating the first and second data). Dependent claim 19 recites providing a user interface for receiving information related to relevance of the predicted one or more events. Similarly, dependent claims 20 and 21 provide a user interface for receiving information related to causality, and receiving information related to a surveillance protocol.
	However, the claims’ invocation of a user interface amounts to little more than providing a generic technological environment to allow users to input and display information. The use of a computer to receive data is nothing more than an attempt to limit the claims to a particular technological field—namely, implementation via computers. See, e.g., MPEP 2106.04(a)(2)(III) (“Using a computer as a tool to perform a mental process”, where in Mortgage Grader, 811 F.3d at 1324, an interface prompted a borrower to enter personal information, and the claims were still found to perform a mental process of anonymous loan shopping that could be performed by humans without a computer). In the present claims, prompting the user to input certain information does not further limit the claims to a particular technical process or step by which any of the analysis steps are performed.
	Therefore, attempting to limit the type of information being received within the user interface is nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving the result.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Receiving various user inputs, and transmitting alerts are well-understood, routine, and conventional activities. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
	Additionally, using databases to store and retrieve data are nothing more than insignificant extra-solution activities that are well-understood, routine, and conventional. See MPEP §2106.05(d)(II) (“Storing and retrieving data in memory”).4 See also Alice Corp. v. CLS Bank Int'l, 573 U.S. __, 134 S. Ct. 2347 (2014) regarding the use of computers for electronic recordkeeping is one of the most basic functions of a computer.5 
	
Thus, even as an ordered combination, the claims do not contain any hint as to how the comparison to a reference data is performed, how the predicted outcomes/events are determined, or how the causality or relevance information is used to determine the predicted events. At this level of generality, the claims do not more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea.
A desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. The claims do nothing more than recite the desired function—that somehow, the system is able to combine information from different sources to result in some predicted event. Here, the claims contain no hint as to how the information regarding the predicted events will be sorted, weighed, and ultimately converted into a useable conclusion that a particular predicted event will occur. The claims in this case are therefore even more abstract than the claims in Flook.6 
Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. A majority of the claim limitations are nothing more than attempts to limit the claims to a particular technological environment or field, with insignificant field-of-use limitations (describing a context rather than a particular manner of achieving a result), mere narrowing of what are still otherwise abstract ideas (i.e., falling into one or both of the categories above), and insignificant extra-solution activities that are well-understood, routine, and conventional. The claims require no improved computing structures, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.7
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10-12, 16-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (“McClung”) (US 2014/0074510 A1), in view of Boone et al. (“Boone”) (US 2004/0243545 A1), in further view of Sillay et al. (“Sillay”) (US 2014/0257047 A1).
	Regarding claim 1: McClung teaches A method for managing data associated with a … database, the method comprising:
	receiving, using one or more computing device processors, first data from a first … database and second data from a second … database (McClung, [0037-0038], where a health score server 102 may receive collected health data from one or more data sources 104. The data sources 104 may be configured to operate independent of each other, i.e., independently collect health data of an individual and may not communicate with each other (i.e., “first data from a first database and second data from a second database”));
	comparing, using the one or more computing device processors, the first data and the second data with one or more reference data; predicting, using the one or more computing device processors, one or more events based on comparing the first data and the second data with the one or more reference data (McClung, [0072], where the system may receive historical health data and generate a base risk score (i.e., “predicting one or more events”) for an individual based on the received historical health data. See McClung, [0025], where a risk score refers to a predicted risk for manifestation of a health event associated with a person. See McClung, [0080], where once a pattern is determined in association with an individual, the predictive engine may compare the current health data of the individual who approximately matches at least a portion of a data pattern associated with another individual (i.e., “reference data”), and modify the base risk score of the individual accordingly, provided that the data pattern of the other individual led to a health event);
	generating, using the one or more computing device processors, a data report indicating the first data and the second data leads to the predicted one or more events (McClung, [0048], where upon receiving the health data, the server processes it and generates a health score, which may be a base risk score for an individual based on the received historical health data (McClung, [0072]) (i.e., “indicating the first data and the second data leads to the predicted one or more events”). See McClung, [0086-0087], where the system generates a report based on the health score);
	performing, using the one or more computing device processors, and based on the data report, surveillance of the first data and the second data during a surveillance period and using a surveillance protocol (McClung, [0037], where the data sources 104 may be configured to collect data over a pre-defined time period (i.e., “surveillance period”) and transmit the data at the end of the pre-defined time period, where the intervals at which the data sources 104 transmit the health data may be user-defined (i.e., “surveillance protocol”). See also McClung, [0068], where health data is extracted based on the historical health data associated with an individual (i.e., “based on the data report”));
	during the surveillance period, receiving, using the one or more computing device processors, an update to at least one of the first data, the second data, or the one or more reference data (McClung, [0066], where the received health data may be received and stored within the repository 318, thereby updating the repository at regular intervals); [and]
	updating, using the one or more computing device processors, and based on the update to the at least one of the first data, the second data, or the one or more reference data, at least one of the predicted one or more events (McClung, [0078-0080], where upon determining a change in the value associated with a data element of the current health data, the baseline score update engine 404 modifies the base risk score. The predictive engine 406 of the server 102 may also be configured to modify the base risk score, and determine a pattern of data leading to a health event, compare the pattern with the current health data of other individuals, and modify a base risk score associated with other individuals (i.e., “updating…at least one of the predicted one or more events [based on the update to the at least one of the first data, the second data, or the one or more reference data]”) if at least a portion of the pattern approximately matches the current health data of the other individuals) … .
	Although McClung does not appear to explicitly state that the type of database pertains to a point-in-time architecture (PTA) database as claimed, one of ordinary skill in the art would have found it obvious to have substituted McClung’s database with a PTA database as claimed with predictably equivalent operating characteristics (which is that data is received from such databases, analyzed, compared, used to predict events, continued to be surveilled, and predictions updated accordingly), and would have been suggested by McClung’s processing of historical health related data (McClung, [0030]) to modify McClung such that the data sources are PTA databases, with the motivation of allowing the system to determine the data in a dataset at a point in time in the past even if that data is no longer in the current version of the dataset.8
	McClung does not appear to explicitly teach validating, using the one or more computing device processors, one or more parameters associated with the first data and the second data; receiving a user request for enabling patient content protection; and generating a first distribution record in the PTA database with patient content protected, wherein the first distribution record comprises a first field and wherein the first field can be configured for patient content protection.
	Boone teaches validating, using the one or more computing device processors, one or more parameters associated with the first data and the second data (Boone, [0045], where extracted data may be verified by the physician or medical professional who entered the data from which the extracted data was extracted, or by a clinical data specialist. See also Boone, [0071-0072], where the extraction process includes automatic data field extraction (i.e., “parameterization”) and normalization, which creates fields of data containing all the constituent data within the data spans. The extracted data may then be normalized, and subjected to manual data correction 497 to ensure that the parsing of the span of text into normalized constituent components is appropriate and correct).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung and Boone (hereinafter “McClung as modified”) with the motivation of ensuring that the received data is appropriate and correct (Boone, [0071-0072]), e.g., since one would have wanted to have accurate information for making the predictions of health events in McClung’s disclosure.
	McClung as modified does not appear to explicitly teach receiving a user request for enabling patient content protection; and generating a first distribution record in the PTA database with patient content protected, wherein the first distribution record comprises a first field and wherein the first field can be configured for patient content protection.
	Sillay teaches receiving a user request for enabling patient content protection (Sillay, [0195], where client interface devices can communicate with one or more servers, and enable the individual to provide and control access to data related to the individual with disease and wherever the need arises, including protection of sensitive data, appropriate levels of authorization to data, and non-repudiation of access to, modification of, or change of access rights to any protected sensitive data); and
generating a first distribution record in the PTA database with patient content protected, wherein the first distribution record comprises a first field and wherein the first field can be configured for patient content protection (Sillay, [0159], where the system can differentiate stored data into multiple groups of data, each group having different privacy or security attributes used to control the distribution or dissemination of data associated with that group (i.e., “first distribution record”), and can anonymize any selected subset of data associated with a group, where anonymization can be performed by suppressing or removing fields of information within data records that have been flagged as providing personally identifiable information, or by encrypting these fields by using the computing value in place of personally identifiable information from one or more fields of a data record in the stored data (i.e., “wherein the first distribution record comprises a first field and wherein the first field can be configured for patient content protection”). Anonymization may be performed as data is received for storage by the system in a database (Sillay, [0216]) (i.e., “generating a first distribution record in the…database with patient content protected”). See McClung above with regards to the “PTA” database) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung as modified and Sillay (hereinafter “McClung as modified”) with the motivation of (1) complying with federal regulations (HIPAA), and (2) protecting medical records, and maintaining individual privacy and the control of information about an individual (Sillay, [0193]).

	Regarding claim 4: McClung as modified teaches The method of claim 1, wherein receiving the first data from the first PTA database and the second data from the second PTA database comprises receiving the first data from a first data source and the second data from a second data source (McClung, [0037-0038], where a health score server 102 may receive collected health data from one or more data sources 104. The data sources 104 may be configured to operate independent of each other, i.e., independently collect health data of an individual and may not communicate with each other (i.e., “first data from a first data source and second data from a second data source”)),
wherein the first data comprises a first record associated with a first attribute and a first event, and a second record associated with a second attribute and a second event, and wherein the second data comprises a third record associated with a third attribute and a third event, and a fourth record associated with a fourth attribute and a fourth event (McClung, [0079], where the predictive engine may determine a pattern of data that lead to the health event (i.e., “event”) based on the previously recorded values of one or more data elements (i.e., “attribute”) of the current health data. Note that more than one health event may be determined).
Although McClung does not appear to explicitly state that the first data is associated with a plurality of records associated with an attribute and event (and similarly for the second data), McClung states that the first and second data may be received from different sources (see McClung, [0037-0038] above), and that the health related data comprises data elements (i.e., attributes) that are associated with certain health events. Thus, although McClung does not disclose a plurality of such records, this amounts to nothing more than mere duplication of parts, as the results were predictable (i.e., that data is collected and contains data elements that were observed to lead to health events).

	Regarding claim 5: McClung as modified teaches The method of claim 1, wherein validating the first data and the second data comprises displaying validation information associated with the first data or the second data (Boone, [0045], where extracted data may be verified by the physician or medical professional who entered the data from which the extracted data was extracted, or by a clinical data specialist. See also Boone, [0071-0072], where the extraction process includes automatic data field extraction (i.e., “parameterization”) and normalization, which creates fields of data containing all the constituent data within the data spans (i.e., the constituent data representing “validation information”). The extracted data may then be normalized, and subjected to manual data correction 497 to ensure that the parsing of the span of text into normalized constituent components is appropriate and correct. See also Boone, [0048], where the extracted information may be sent (i.e., for “display”) to a physician, nurse, or clinical data specialist for validation). 

	Regarding claim 6: McClung as modified teaches The method of claim 5, wherein validating the first data and the second data comprises parameterizing a set of information for the first data or the second data (Boone, [0045], where extracted data may be verified by the physician or medical professional who entered the data from which the extracted data was extracted, or by a clinical data specialist. See also Boone, [0071-0072], where the extraction process includes automatic data field extraction (i.e., “parameterization”) and normalization, which creates fields of data containing all the constituent data within the data spans. The extracted data may then be normalized, and subjected to manual data correction 497 to ensure that the parsing of the span of text into normalized constituent components is appropriate and correct).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung and Boone with the motivation of allowing the reviewer to quickly identify fields to verify, compared to unstructured information.

	Regarding claim 10: McClung as modified teaches The method of claim 1, wherein generating the data report comprises generating report information associated with the first data, the second data, and the predicted one or more events (McClung, [0086], where the health score may be placed in a form of a report including a numerical expression representative of the health score and factors that contribute to the health score (i.e., the “factors” corresponding to the claimed “first data” and “second data”; see, e.g., McClung, [0063-0064]), in addition to suggestions on how the health score could be improved, i.e., how the risk score may be reduced (i.e., “predicted one or more events”)9). 

	Regarding claim 11: McClung as modified teaches The method of claim 1, wherein the surveillance period is determined based on at least one of the predicted one or more events or the surveillance protocol (McClung, [0037], where the data sources 104 may be configured to collect data over a pre-defined time period (i.e., “surveillance period”) and transmit the data at the end of the pre-defined time period, where the intervals at which the data sources 104 transmit the health data may be user-defined (i.e., “surveillance protocol”)). 

	Regarding claim 12: McClung as modified teaches The method of claim 1, further comprising sending one or more alerts in response to the first data, the second data, or the one or more reference data being updated (McClung, [0050], where an individual may subscribe for receiving updates on his own health score from the server; accordingly, the server transmits the current health score to the end users when there is a change in the health score compared to a previous health score of the individual. See also McClung, [0077-0078], where changes in a data element of the current health data results in a change to the health score; thus in this manner, McClung’s transmission of an update to end users when the health score changes corresponds to “the first data, second data, or one or more reference data being updated”, as claimed). 

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that McClung teaches A system for managing data associated with a point-in-time architecture (PTA) database, the system comprising at least one PTA database comprising first data and second data (McClung, [0037-0038], where the system includes one or more data sources 104. See claim 1 with regards to the “PTA” database being suggested by McClung);
	one or more computing device processors; one or more computing device memories, coupled to the at least one PTA database and the one or more computing device processors, the one or more computing device memories storing instructions executed by the one or more computing device processors, wherein the instructions are configured to [implement the claimed steps] (McClung, [0090], where the disclosed system may be implemented as a series of instructions residing within a computer readable memory of a computer system executed by the processor of the computer system, which, when executed, the instructions cause the computer system to implement the disclosed functionality. See McClung, [0007-0008], where the system may include a communication network and a computer coupled to the communication network, which is configured to receive health related data of a user from a plurality of sources (i.e., “coupled to the at least one … database”)).

	Regarding claim 17: McClung as modified teaches The system of claim 16, wherein the instructions are further configured to provide a user interface for generating a visual representation of statistical information derived from or comprised in the first data or the second data (McClung, [0086], where the system may present the health score to the requesting party, including a numerical expression representative of the health score and factors that contribute to the health score. See McClung, [0028], where a confidence level may be provided along with the health score, which may be based on the quality, quantity, and/or scope of the data). 

	Regarding claim 21: McClung as modified teaches The system of claim 16, wherein the instructions are further configured to provide a user interface for receiving information related to the surveillance protocol used for tracking the first data and the second data (McClung, [0037], where the data sources 104 may be configured to collect data over a pre-defined time period (i.e., “surveillance period”) and transmit the data at the end of the pre-defined time period, where the intervals at which the data sources 104 transmit the health data may be user-defined (i.e., “surveillance protocol”)).
	Although McClung does not appear to explicitly state that the user configures the time period using a “user interface” as claimed, one of ordinary skill in the art would have been suggested to have modified McClung to allow users to set the interval using a user interface with the motivation of providing a convenient manner for users to control user-defined settings.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 23: McClung as modified teaches The method of claim 22, further comprising receiving a set of parameterized information associated with the at least first data (McClung, [0072], where the system extracts each data element (i.e., “parameterized information”) of the received historical health data and uses this to establish the base risk score, the data elements including, e.g., age and gender data elements). 

	Regarding claim 24: McClung as modified teaches The method of claim 22, wherein predicting the one or more events comprises considering causality of the one or more events (McClung, [0079-0080], where the predictive engine may determine a pattern of data leading to a health event based on previous recordings, and modify the risk score associated with the individual (and other individuals) accordingly).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (“McClung”) (US 2014/0074510 A1), in view of Boone et al. (“Boone”) (US 2004/0243545 A1), in further view of Sillay et al. (“Sillay”) (US 2014/0257047 A1), in further view of Schmidt et al. (“Schmidt”) (US 2011/0184250 A1).
	Regarding claim 2: McClung as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising detecting if the first data and the second data are respectively stored in the first PTA database and the second PTA database.
	Schmidt teaches detecting if the first data and the second data are respectively stored in the first … database and the second … database (Schmidt, [0175], where the process flow for predicting the onset of a chronic disease is triggered when a new event occurs (i.e., “detected”), where when the event occurs and is reported to the system, a process retrieves all patient and community profiles in the database affected by this event).
	Although Schmidt does not appear to explicitly state that the type of database pertains to a point-in-time architecture (PTA) database as claimed, one of ordinary skill in the art would have found it obvious to have substituted Schmidt’s database with a PTA database as claimed with predictably equivalent operating characteristics (which is that data is received from such databases), and would have found it obvious to modify Schmidt such that the data sources are PTA databases with the motivation of allowing the system to determine the data in a dataset at a point in time in the past even if that data is no longer in the current version of the dataset.10
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung as modified and Schmidt (hereinafter “McClung as modified”) with the motivation of providing an early warning system for chronic disease management (Schmidt, [0126]).

	Regarding claim 3: McClung as modified teaches The method of claim 2, further comprising generating a visual representation of statistical information derived from or comprised in the first data and the second data (Schmidt, [0174], where in response to a new event, a new score is computed and a new report (with customized reminders, actions, visualizations, trends, and statistics) based on the patient’s current score is generated and transmitted to that patient. See also, e.g., Schmidt, [0162-0163], where the appropriate action feed packet of visuals, trend charts, and messages are compiled for onward transmission to the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung as modified and Schmidt with the motivation of proactively indicating a probable impending exacerbation or control breakout, and that appropriate control actions can be taken by the patient to avoid the occurrence, mitigate the severity, or avoid exacerbation of events (Schmidt, [0028-0029]).


Claims 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (“McClung”) (US 2014/0074510 A1), in view of Boone et al. (“Boone”) (US 2004/0243545 A1), in further view of Sillay et al. (“Sillay”) (US 2014/0257047 A1), in further view of Joffe et al. (“Joffe”) (US 2003/0233250 A1).
	Regarding claim 7: McClung as modified teaches The method of claim 1, … wherein the relevance information comprises a plurality of parameters to assess the one or more events (McClung, [0081-0082], where data elements of health data are determined to be relevant for calculating a health score (i.e., “one or more events”). Relevant data elements of the received current health data may include blood pressure level, etc.).
	McClung as modified does not appear to explicitly teach further comprising receiving relevance information for the first data and the second data.
	Joffe teaches receiving relevance information for the first data and the second data (Joffe, [0062], where users of the system perform review of relevant scientific publications for the condition or conditions being monitored, and select indicator variables (i.e., “relevance information”) that are relevant and particular for the condition).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung as modified and Joffe (hereinafter “McClung as modified”) with the motivation of allowing users to manually configure/customize which factors to monitor that may lead to certain health events.

	Regarding claim 8: McClung as modified teaches The method of claim 7, further comprising receiving causality information for the first data and the second data (Joffe, [0062], where users of the system perform review of relevant scientific publications for the condition or conditions being monitored, and select indicator variables (i.e., “relevance information”) that are relevant and particular for the condition.
Although Joffe does not appear to explicitly state that the indicator variables include causality information, Joffe suggests that certain variables may be particular to a condition. Therefore, one of ordinary skill in the art would have been suggested to modify Joffe to explicitly include causality information (which is a subset of Joffe’s indicator variables) with the motivation of utilizing direct correlations to predict certain conditions), wherein the causality information comprises a plurality of parameters to assess one or more causal relationships among the one or more events (McClung, [0081-0082], where data elements of health data are determined to be relevant for calculating a health score (i.e., “one or more events”). Relevant data elements of the received current health data may include blood pressure level, etc., e.g., which may lead to the health event based on previously recorded values (McClung, [0079]), e.g., individual has not adhered to ingestion of blood pressure medications or maintaining a low-fat diet (i.e., “causal relationships”)).

	Regarding claim 9: McClung as modified teaches The method of claim 8, wherein predicting the one or more events comprises using the causality information and the relevance information for the first data and the second data to predict the one or more events (McClung, [0081-0082] and [0097-0098], where data elements of a health data determined to be relevant for calculating a health score are utilized to calculate the health score). 

	Regarding claim 19: McClung as modified teaches The system of claim 16, wherein the instructions are further configured to provide a user interface for receiving information related to relevance of the predicted one or more events with respect to the first data and the second data (Joffe, [0165], where potential indicator variables may be selected manually. See Joffe, [0062], where users of the system perform review of relevant scientific publications for the condition or conditions being monitored, and select indicator variables that are relevant and particular for the condition).
	Although Joffe does not appear to explicitly state that the user configures the time period using a “user interface” as claimed, one of ordinary skill in the art would have been suggested to have modified Joffe to perform such a task using a user interface with the motivation of providing a convenient and more intuitive manner for users to input their information.

	Regarding claim 20: McClung as modified teaches The system of claim 16, wherein the instructions are further configured to provide a user interface for receiving information related to causality of the predicted one or more events with respect to the first data and the second data (Joffe, [0165], where potential indicator variables may be selected manually. See Joffe, [0062], where users of the system perform review of relevant scientific publications for the condition or conditions being monitored, and select indicator variables that are relevant and particular (i.e., “information related to causality”) for the condition).
	Although Joffe does not appear to explicitly state that the indicator variables include causality information, Joffe suggests that certain variables may be particular to a condition. Therefore, one of ordinary skill in the art would have been suggested to modify Joffe to explicitly include causality information (which is a subset of Joffe’s indicator variables) with the motivation of utilizing direct correlations to predict certain conditions.
	Although Joffe does not appear to explicitly state that the user configures the time period using a “user interface” as claimed, one of ordinary skill in the art would have been suggested to have modified Joffe to perform such a task using a user interface with the motivation of providing a convenient and more intuitive manner for users to input their information.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (“McClung”) (US 2014/0074510 A1), in view of Boone et al. (“Boone”) (US 2004/0243545 A1), in further view of Sillay et al. (“Sillay”) (US 2014/0257047 A1), in further view of Baronov et al. (“Baronov”) (US 2013/0054264 A1).
	Regarding claim 13: McClung as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising: determining if there is a change between the predicted one or more events and the updated at least one of the predicted one or more events; and sending at least one alert indicating the change between the predicted one or more events and the updated at least one of the predicted one or more events.
	Baronov teaches determining if there is a change between the predicted one or more events and the updated at least one of the predicted one or more events (Baronov, [0031], where the system may determine updated probabilities of a patient transitioning from one patient state to any other patient state (i.e., “event”)); and
	sending at least one alert indicating the change between the predicted one or more events and the updated at least one of the predicted one or more events (Baronov, [0036], where a medical provider may be alerted to changes that may lead to one or more events, including changes in a patient state, changes in risk levels, or probabilities exceeding or falling below threshold values).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung as modified and Baronov with the motivation of providing a real-time dynamic system allowing health care providers to render improved medical care to patients (Baronov, [0040]). 

	Regarding claim 14: McClung as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising determining if there is a difference in likelihood information between the predicted one or more events and the updated at least one of the predicted one or more events.
	Baronov teaches determining if there is a difference in likelihood information between the predicted one or more events and the updated at least one of the predicted one or more events (Baronov, [0031-0032], where the system may determine updated probabilities (i.e., “difference in likelihood information”) of a patient transitioning from one patient state to any other patient state (i.e., “event”), and based on the probabilities determined, the system may provide treatment recommendations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung as modified and Baronov with the motivation of providing a real-time dynamic system allowing health care providers to render improved medical care to patients (Baronov, [0040]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (“McClung”) (US 2014/0074510 A1), in view of Boone et al. (“Boone”) (US 2004/0243545 A1), in further view of Sillay et al. (“Sillay”) (US 2014/0257047 A1), in further view of Oakley et al. (“Oakley”) (US 2011/0015942 A1).
	Regarding claim 15: McClung as modified teaches The method of claim 1, further comprising:
	filtering, using the filtering parameter, the at least one of the first data or the second data, resulting in a subset of the at least one of the first data or the second data (McClung, [0082], where the predictive engine 406 may determine data elements relevant for calculation of the health score and filter the data elements relevant for calculation of an individual’s health score); and
	determining one or more second predicted events for the subset of the at least one of the first data or the second data (McClung, [0067], where a subset of the stored health data may be relevant for generation of the health score, and the extracted health data may include the historical health data and/or current health data of the individual. See McClung, [0071-0072], where the extracted health data is used to calculate a risk score for the individual. See McClung, [0076], where the predictive engine 406 of the server may set and/or modify the base risk score (i.e., “one or more second predicted events”)).
	McClung as modified does not appear to explicitly teach receiving a filtering parameter for filtering the at least one of the first data or the second data.
	Oakley teaches receiving a filtering parameter for filtering the at least one of the first data or the second data (Oakley, [0120], where the physician selects a portion of data collected to be analyzed and/or displayed, e.g., if a large amount of EEG data is collected under a variety of test conditions, the physician could select the portion of the EEG data for analysis that is desired by the physician).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung as modified and Oakley. McClung discloses in [0067] where only a subset of stored information may be relevant for generation of the health score. Therefore, one of ordinary skill in the art would have been suggested by McClung to have incorporated Oakley’s receiving of a filtering parameter with the motivation of allowing users to customize which factors to analyze (i.e., thereby allowing users a greater degree of control). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McClung et al. (“McClung”) (US 2014/0074510 A1), in view of Boone et al. (“Boone”) (US 2004/0243545 A1), in further view of Sillay et al. (“Sillay”) (US 2014/0257047 A1), in further view of Wennberg (“Wennberg”) (US 2006/0129427 A1).
	Regarding claim 18: McClung as modified teaches The system of claim 17, but does not appear to explicitly teach wherein the statistical information results from execution of at least one of an Empirical Bayes Geometric Mean (EBGM)-based operation, a Proportional Reporting Ratio (PRR)-based operation, or a Chi-Square-based operation.
	Wennberg teaches wherein the statistical information results from execution of at least one of an Empirical Bayes Geometric Mean (EBGM)-based operation, a Proportional Reporting Ratio (PRR)-based operation, or a Chi-Square-based operation (Wennberg, [0112], where the system employs one or more chi-square tests such as a chi-square and/or likelihood ratio test in predicting patient risk factors (Wennberg, [0013-0014])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McClung as modified and Wennberg with the motivation of statistically testing whether a particular predictor reduces the badness-of-fit measure or increase the goodness-of-fit measure, i.e., to determine whether a predictor is considered a significant predictor in the prediction model (Wennberg, [0112]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
10 September 2022




    
        
            
        
            
    

    
        1 See, e.g., Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), where the Supreme Court noted that the patent application did not purport to explain how to select the appropriate margin of safety, the weighting factor, or any of the other variables in the claimed mathematical formula, nor the means of setting off an alarm or adjusting an alarm system. The Court found this failure to explain any specifics of how to use the claimed formula informative when deciding that the additional elements in the claim were insignificant post-solution activity and thus not meaningful enough to render the claim eligible. (MPEP § 2106.04(d)).
        2 See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) at p. 17-18 (“As a matter of law, narrowing or reformulating an abstract idea does not add ‘significantly more’ to it…Although BSG Tech narrowed its claims to specific database structures, those structures are well-understood, routine, and conventional. Such narrowing does not supply an inventive concept”)
        3 See Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible)
        4 To reiterate from the previous step 2A, Prong 1, the fact that the type of data being retrieved is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
        5 Alice Corp. v. CLS Bank Int'l, 573 U.S. __, 134 S. Ct. 2347 (2014) at p. 15 (“Using a computer to create and maintain ‘shadow’ accounts amounts to electronic recordkeeping—one of the most basic functions of a computer. See, e.g., Benson, 409 U.S. at 65 (noting that a computer ‘operates…upon both new and previously stored data’). The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry (Mayo, 566 U.S., at __ (slip op., at 4)”).
        6 See Parker v. Flook, 437 U.S. 584, 98 S. Ct. 2522 (1978). See also, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) at p. 20, footnote 4.
        7 See SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12, ¶ 3.
        8 Meacham et al. US Patent Publication No. 2016/0125000 at [0062] (“Because datasets are immutable and versioned, the system makes it possible to determine the data in a dataset at a point in time in the past, even if that data is no longer in the current version of the dataset”).
        9 Recall from McClung, [0025], that the risk score is an expression of a predicted risk for manifestation of a health event associated with a person.
        10 Meacham et al. US Patent Publication No. 2016/0125000 at [0062] (“Because datasets are immutable and versioned, the system makes it possible to determine the data in a dataset at a point in time in the past, even if that data is no longer in the current version of the dataset”).